Citation Nr: 0410319	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for stomach 
cramps/diverticulosis.

3.  Entitlement to service connection for rectal bleeding.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for a prostate disorder.

6.  Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty in the Air Force from March 1951 
to March 1955 and from June 1955 to July 1971, and he retired with 
20 years of service.

This case comes before the Board of Veterans' Appeals (Board) from 
an April 2002 RO decision which denied service connection for 
bilateral hearing loss, stomach cramps/diverticulosis, rectal 
bleeding, a kidney disorder, a prostate disorder, and arthritis of 
multiple joints.  In December 2003, the veteran testified at a 
hearing before the Board.

Upon consideration of the record, the Board finds there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to his claims for service connection.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The veteran seeks service connection for bilateral hearing loss, 
stomach cramps/diverticulosis, rectal bleeding, a kidney disorder, 
a prostate disorder, and arthritis of multiple joints.  His 
service records show that his active duty service included service 
in both Korea and Vietnam.  In his testimony before the Board, he 
has asserted that he was present at the site of radiologic testing 
in 1957, and was exposed to radiation from such testing.  He 
asserts that several of his claimed conditions are related in part 
to this radiation exposure.  He states that pertinent records 
relating of radiation exposure and the claimed conditions may be 
found at the Center for Disease Control (CDC) in Atlanta, Georgia.  
Additionally, he has identified potentially relevant medical 
treatment at Walter Reed Army Hospital and Portsmouth Naval 
Hospital.  

As part of the duty to assist the veteran's with his claims, the 
RO should attempt to obtain the identified records.  Any updated 
treatment records should also be obtained.  Under the 
circumstances of this case, the Board also finds that a VA 
examination should be provided.

Accordingly, the case is remanded for the following action:

1.  The RO should also ask the veteran to identify all sources of 
VA and non-VA treatment, since his active duty, concerning 
bilateral hearing loss, stomach cramps/diverticulosis, rectal 
bleeding, a kidney disorder, a prostate disorder, and arthritis of 
multiple joints.  The RO should obtain copies of the related 
medical records which are not already in the claims folder.

2.  The RO should contact the Center for Disease Control (CDC) in 
Atlanta, Georgia, and attempt to obtain copies of all records 
relevant to the veteran's VA claims which may be located at that 
facility.  The RO should contact the veteran to obtain any 
additional identifying information needed to obtain the records.

3.  The RO should obtain any additional medical records concerning 
the veteran's treatment at Walter Reed Army Hospital and 
Portsmouth Naval Hospital, from both his active duty and as a 
military retiree.  The RO should contact the veteran to obtain any 
additional identifying information needed to obtain the records.

4.  Thereafter, the RO should have the veteran undergo a VA 
examination to determine the nature and etiology of any current 
bilateral hearing loss, stomach cramps/diverticulosis, rectal 
bleeding, disorder of the kidneys, disorder of the prostate, and 
arthritis of multiple joints.  The claims folder should be 
provided to and reviewed by the examiner.  The examiner should 
diagnose all current disorders involving the claimed conditions.  
Based on examination findings, review of historical records, and 
medical principles, the examiner should provide a medical opinion, 
with adequate rationale, as to the approximate date of onset and 
etiology of the current disorders, including any relationship with 
the veteran's military service.

5.  After assuring that there has been compliance with the notice 
and duty to assist provisions of the law, the RO should 
readjudicate the claims for service connection for bilateral 
hearing loss, stomach cramps/diverticulosis, rectal bleeding, a 
kidney disorder, a prostate disorder, and arthritis of multiple 
joints.  If the claims are denied, the RO should issue a 
supplemental statement of the case to the veteran and his 
representative, and they should be given an opportunity to 
respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



